Citation Nr: 0101170	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-10 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to April 1, 1997 for 
an additional compensation allowance for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he served from 
January 1986 to May 1989, and had more than five years of 
total prior active service.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his July 1998 substantive appeal, the appellant requested 
a personal hearing before a Member of the Board at the RO.  
He was scheduled for a videoconference hearing before a 
Member of the Board in September 2000.  There is no letter on 
file signed by the appellant indicating that he was willing 
to accept a videoconference hearing in lieu of an in-person 
hearing at the RO.  He failed to report for the scheduled 
hearing.  

Because proceedings before the Board are non-adversarial in 
nature, VA is required by statute and case law to assist the 
appellant in developing facts pertinent to his claim, to 
include affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (2000).  
There is no indication contained in the claims file that the 
appellant desires to withdraw his request for a personal 
hearing.  He has a right to a hearing on appeal before a 
Member of the Board for the purpose of presenting argument 
and testimony relevant and material 
to the issues on appeal.  To accord full due process, 
therefore, the claim must be remanded to allow a hearing 
before a traveling Board Member.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should schedule a hearing 
before a traveling Member of the Board.  
The appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

Alternatively, if the RO wishes to 
schedule another videoconference hearing, 
the RO should ascertain whether the 
appellant is willing to accept a 
videoconference hearing in lieu of a 
Travel Board hearing.  

If the appellant affirmatively responds 
to this communication, in writing, then 
such a hearing should be scheduled and 
the appellant provided with adequate 
notification of the time and place.  All 
communications with the appellant 
regarding the scheduling of the 
videoconference hearing should be 
documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


